Case 1:O4-cr-00050-G|\/|S Document 75 Filed 10/29/18 Page 1 of 3 Page|D #: 118

§PROB 1213
(7/93)

UNITED STATES DISTRICT CoURT

for

Delaware

 

Request for Modifying the Conditions or Term of Supervision

with Consent of the Offender
(Probatz`on Form 49, Waz`ver ofHearing is Attached)

04CR~50-00l
04CR-l l9-002
Name of Offender: Brenda Thongvong Case Number: O4CR-123-001

Name of Sentencing Judicial Officer: Gregory M. Sleet
Date of Original Sentence: 4/13/2005

 

Original Offense: Interference With commerce by robbery, Counts l-l9 in 04CR-50-001.

Possession of a semi~automatic weapon, Count 21 in 04CR~50-001.

 

Interference With commerce by robbery, Counts 1-2 in 04CR-l 19-002.
Possession of heroin, Count 3 in 04CR-l l9-002.
lnterference with commerce bv robberv. Counts l-4 in04CR-123-001 .

Original Sentence: Prison 207 months, TSR 60 months
Type of Supervision: TSR Date Supervision Commenced: ll/ l/2018

 

 

PETITIONING THE COURT l

l To extend the term of supervision for years, for a total term of years.
lX To modify the conditions of supervision as follows:

The defendant voluntarily agrees to reside at Community Solutions lncorporated, as a public law placement for an
additional 60 days, commencing ll/l/ZOl 8, or until a residence is approved by his probation officer.
er

Case 1:O4-cr-00050-G|\/|S Document 75 Filed 10/29/18 Page 2 of 3 Page|D #: 119

§Prob 123
(7/93)

CAUSE

Ms. Thongvong’s halfway house placement commenced at Community Solutions Incorporated on May 8, 2018, and
is scheduled to expire on November l, 20l8. At this time, Ms. Thongvong has been unable to secure a suitable
residence in the community, so We are respectfully asking that her placement at Community Solutions Incorporated
be extended for an additional 60 days, or until a suitable residence is secured. Subsistence in this case shall be
Waived.

§

RJe:s eet°'fu‘lly\submitted,
f\

 

y.U S. P1 obatlon Officer
Date: 10/29/2018

THE COURT ORDERS:

 

l No action.
l The extension of supervision as noted above.
\ l/"l/` he modification of conditions as noted above.

l Gther

///@LLL/ /'MJ>»Q

Signature of Judiqia{Offlcer

Date

/O/ 13 / /S)

 

Case 1:O4-cr-OOO50-G|\/|S Document 75 Filed 10/29/18 Page 3 of 3 Page|D #: 120

PROB 49
(3/89)

United States District Court

District of Delaware

y Waiver of Hearing to Modify Conditions
of Probation/Supervised Release or Extend Term of Supervision

l have been advised and understand that l am entitled by law to a hearing and assistance of counsel before any
unfavorable change may be made in my Conditions of Probation and Supervised Release or my period of supervision
being extended. By “assistance of counsel,” l understand that l have the right to be represented at the hearing by counsel
of my own choosing if I am able to retain counsel. l also understand that l have the right to request the court to appoint
counsel to represent me at such a hearing at no cost to myself if l am not able to retain counsel of my own choosing

l hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. l also agree to the following
modification of my Conditions of Probation and Supervised Release or to the proposed extension of my term of
supervision:

Effecti\/e November 1, 2018, the defendant voluntarily agrees to extend her placement for 60 days at

Community Soiutions lnc., or until a suitable residence is secured. Subsistence in this case shall be
Waived.

t c
Witness: j Sign€d¢ PJMM in fkl eft‘\¥?*)"`n‘®

(U.S. Probation Oyj”zcer) (P)'oba/ioner or Sz/pé:):\§/'sed(g\i:e}asee)

 

 

EUEZ£\ li’i/

(D£ve)

 

 

 

